Deny Writ and Opinion Filed September 2, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00964-CV

                               IN RE LIONEL MACK, Relator

                 Original Proceeding from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. W10-24621-X


                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald

       Relator filed this petition for writ of mandamus requesting that this Court compel the trial

court to grant him credit for the time he contends he spent in jail awaiting sentencing from May

15, 2010 to August 12, 2010. In support of his petition, relator attached correspondence from the

trial court advising him that his motion for judgment nunc pro tunc was denied because

according to the Dallas County jail records his back time credit was correct and a “commitment

inquiry” that shows the dates of his offenses, the date his sentence began to run and the length of

his sentence. Relator also filed an unsworn inmate’s declaration attesting to the facts in his

petition for writ of mandamus and authenticated his appendix.

       By order dated, August 8, 2014, the Court requested that the State respond to relator’s

petition. The State responded and stated that it “investigated Relator’s claims and became of the
opinion that Relator was entitled to have the trial court enter an order either granting of denying

Relator the relief he was requesting through the motion of judgment nunc pro tunc that he had

filed.” The trial court thereafter issued a written order on August 12, 2014 denying the relief the

relator requested.

          “Whenever a defendant can show indisputably that he has been denied jail-time credit for

a period of pre-trial incarceration for the identical ‘case’ for which he was convicted and

sentenced, he is entitled to relief from the convicting court in the form of a judgment nunc pro

tunc and, failing that, by writ of mandamus in the court of appeals.”1 The record before this

Court does not establish indisputably that the relator has been denied jail-time credit for a period

of incarceration for the identical case for which he was convicted and sentenced.                The

commitment inquiry relator attached to his petition for writ of mandamus establishes only the

dates of his offenses, the date his sentence began to run and the length of his sentence without

reference to jail-time credit. Relator has failed to provide official records showing that he was

incarcerated pre-trial for the offense for which he was ultimately sentenced on the dates he

contends he was incarcerated. He has also failed to provide the trial court’s judgment showing

that he has been denied credit for those days. Accordingly, he has failed to establish his right to

relief. Based on the record before the Court, we DENY the petition.




140964F.P05                                                              /Kerry P. FitzGerald/
                                                                         KERRY P. FITZGERALD
                                                                         JUSTICE




   1
       In re Brown, 343 S.W.3d 803, 805 (Tex. Crim. App. 2011) (orig. proceeding).



                                                                   –2–